DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/29/21.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 10, 12-13, 19-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis et al. (US 2006/0254151 A1).
With regard to claim 1: Curtis et al. discloses a modular sill system for multiple sliding panels (figs. 2-3B), the system comprising:
a base member (106, 314 and 316) having a first end and a second end (figs. 3A-3B);
a first sill frame element (320B) affixed to the base member (106, 314 and 316) including a first vertical support (X) extending from the first sill frame element between an interior edge and an exterior edge of the first sill frame element (320B) (figs. 3A-B);
a second sill frame element (320A), distinct from first sill frame element (320B), affixed to the base member (106, 314 and 316) (figs. 3A-3B);
a support member (A) extending from the base member (106, 314 and 316) and arranged between the first sill frame element (320B) and the second sill frame element (320A) (figs. 3A-3B); and


    PNG
    media_image1.png
    528
    525
    media_image1.png
    Greyscale

Figs. 6B: Curtis et al. (US 2006/0254151 A1)
With regard to claim 3: Curtis et al. discloses a top surface (B) of the base member (106, 314 and 316) is substantially planar from an interior edge (right edge of B) to an exterior edge (left edge of B) of the base member (fig. 3B).
With regard to claim 5: Curtis et al. discloses the at least one cover component (522A) is releasably coupled to the first sill frame element (320B) (figs. 3B and 5A).
With regard to claim 6:  The at least one cover component (522A) and the first sill frame element (320B) of Curtis et al. are snap-fit together (figs. 3B and 5A).
With regard to claim 7: Curtis et al. discloses that the at least one cover component includes a first cover component (M) coupled to the first sill frame element (320B), a second cover component (N) coupled to the second sill frame element (320A), and a third cover component (522B) coupled to the first sill frame element (320B) and the second sill frame element (320A) (fig. 6B).

    PNG
    media_image2.png
    820
    587
    media_image2.png
    Greyscale

Figs. 6B: Curtis et al. (US 2006/0254151 A1)
With regard to claim 10:  Curtis et al. discloses a fenestration unit (200) including a modular sill system for multiple sliding panels (figs. 2-3B), the fenestration unit comprising:
a first sliding panel and a second sliding panel (202, 208) (fig. 2; par. 0051); 
a base member (106, 314 and 316) having a first end and a second end, an interior edge and an exterior edge, a top surface (B) that is substantially planar from an interior edge (right edge of B) to an exterior edge (left edge of B) of the base member (fig. 3B). (figs. 3A-3B); 
a first sill frame element (320B) affixed to the base member (106, 314 and 316) and forming a track upon which the first sliding panel (202) slides (figs. 2-3B); 
a second sill frame element (320A), distinct from first sill frame element, affixed to the base member (106, 314 and 316) and forming a track upon which the second sliding panel (208) slides;
a cover component (522A) releasably coupled to the first sill frame element (320B) and the second sill frame element (320A) to cover a space between the first sill frame element (320B), the second sill frame element (320A) and the base member (105, 314 and 315) (figs. 3B).
With regard to claim 12:  Curtis et al. discloses a sill plug (522B) arranged in the space between the first sill frame element, the second sill frame element and the base member (fig. 3B).
With regard to claim 13: Curtis et al. discloses method of manufacturing a modular sill system for multiple sliding panels, the method comprising:
affixing a first sill frame element (320B) to the base member (106, 314 and 316) (figs. 2-3B);
affixing a second sill frame element (320A), distinct from first sill frame element (320A, to the base member (figs. 2-3B);
arranging a support member (A), distinct from the first sill frame element (320B) in contact with the base member (106, 314 and 316) and between the first sill frame element (320B) and the second sill frame element (320) (fig. 2-3B); and

With regard to claim 19: Curtis et al. discloses that the second sill frame element (320A) includes a second vertical support (Y) extending from the second sill frame element (320A) between an interior edge and an exterior edge of the second sill frame element (320A) (fig. 3B).
With regard to claim 20: Curtis et al. discloses that the support member (A) is coupled to the first and second sill frame elements (320A and 320B) (fig. 3B).
With regard to claim 22: Curtis et al. discloses that the support member (A) is coupled to the at least one cover component (522A or 522B) (figs. 3A-3B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (US 2006/0254151 A1).
With regard to claim 2:  Curtis et al. discloses jamb flanges (500) having barbs connecting the first sill frame element to the base member (fig. 5A), but does not disclose an adhesive tape adhering the first sill frame element to the base member.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the barbed flanges of Curtis et al. connecting the first sill frame element to the base member to be adhesive tape in order to provide a known alternative means of affixing that can be reading engaged or disengaged with ease.  No new or unpredictable results would be obtained from substituting one known affixing means for another such as taught by Curtis et al.
With regard to claim 4:  Curtis et al. discloses that the base member (106, 314 and 316)  includes metal (par. 0031), but does not disclose the metal is stainless steel material.
Before the effective filing of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available metal materials providing strength, aesthetics and corrosion resistance. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
With regard to claims 14: Curtis et al. discloses jamb flanges (500) having barbs connecting the first sill frame element to the base member (fig. 5A), but does not disclose affixing the first sill frame element to the base member includes adhering the first sill frame element to the base member using an adhesive tape on the base member.
However, Curtis et al. does disclose coupling of elements including, but not limited to, hooks, catches, barbed flanges, adhesives and tapes (par. 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the barbed flanges of Curtis et al. connecting the first sill frame element to the base member to be adhesive tape in order to provide a known alternative means of 
With regard to claim 15: Curtis et al. discloses jamb flanges (500) having barbs connecting the second sill frame element to the base member (fig. 5A), but does not disclose  affixing the second sill frame element to the base member includes adhering the second sill frame element to the base member using an adhesive tape on the base member.
However, Curtis et al. does disclose coupling of elements including, but not limited to, hooks, catches, barbed flanges, adhesives and tapes (par. 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the barbed flanges of Curtis et al. connecting the second sill frame element to the base member to be adhesive tape in order to provide a known alternative means of affixing that can be reading engaged or disengaged with ease.  No new or unpredictable results would be obtained from substituting one known affixing means for another such as taught by Curtis et al.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (US 2006/0254151 A1) in view of Mauroner (US 4,219,971).
With regard to claim 11: Curtis et al. does not disclose the modular sill system includes one or more apertures adjacent the track formed by the first sill frame element, the one or more apertures providing an air pathway into the space between the first sill frame element, the second sill frame element and the base member.
However, Mauroner discloses apertures (slots) formed in a frame element for drainage (col. 16, lines 29-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fenestration unit of Curtis et al.  to include apertures such as taught .

Response to Arguments
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Curtis fails to disclose at least a first vertical support extending from the first sill frame element between an interior edge and an exterior edge of the first sill frame element.
Examiner respectfully disagrees, element X as found in annotated fig. 6b reads upon the claimed  first vertical support extending from the first sill frame element between an interior edge and an exterior edge of the first sill frame element (320B).  Examiner suggests amending the claim to recite where in the first sill frame element the first vertical support extends from.
Regarding claims 3 and 10, Applicant argues that Curtis fails to disclose a top surface that is substantially planar from the interior edge to the exterior edge of the base member.
Examiner respectfully submits that Curtis disclose a tops surface (B) of the base member (106, 314 and 316) is substantially planar from an interior edge (right edge of B) to an exterior edge (left edge of B) of the base member (fig. 3B).  Examiner suggests amending the clamed edges to be outermost edges of the base member.
Regarding claim 13, Applicant argues that Curtis fails to disclose a support member distinct from the first sill frame element.
Examiner respectfully submits that figure 3B had been previously annotated to show what portion of the modular sill system is considered to read one upon the claimed support member. Note that the claim does not recite that the support member is a separate and distinct element wherein the support is releasably attached to the first sill frame element.

Allowable Subject Matter
Claims 16-18 are allowed.
Claims 8-9, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 16-18: The combination of all elements of the claimed modular sill system is not adequately taught or suggested in the cited prior art of record.
Regarding claims 8-9, 21 and 23: The combination of all the elements of the claimed modular sill system including all the elements of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633